PS 8
(3/15)


                              UNITED STATES DISTRICT COURT                                       FILED IN THE
                                                                                             U.S. DISTRICT COURT
                                                                                       EASTERN DISTRICT OF WASHINGTON
                                                             for
                                            Eastern District of Washington              Feb 27, 2019
                                                                                            SEAN F. MCAVOY, CLERK




 U.S.A. vs.                  Weikert Jr., Frederick                      Docket No.            2:17CR00128-RMP-10


                                 Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, U.S. Probation Officer, presenting an official report upon the conduct of defendant Frederick
Weikert Jr., who was placed under a pretrial diversion agreement for a period of 24 months by the Honorable Rosanna
Malouf Peterson, U.S. District Judge, sitting in the Court at Spokane, Washington, on the December 17, 2017.

On December 6, 2018, Frederick Weikert Jr., appeared before the Honorable Rosanna Malouf Peterson, U.S. District Judge,
in Spokane, Washington, after a petition was submitted to the Court alleging Mr. Weikert had been arrested for possession
of a controlled substance. The Court released Mr. Weikert under the following modified conditions of pretrial diversion:

Condition #6: Defendant shall undergo a substance abuse evaluation and, if indicated by a licensed/certified treatment
provider, enter into, and successfully complete an approved substance abuse treatment program, which could include
inpatient treatment and aftercare upon further order of the court. Defendant shall contribute to the cost of treatment
according to Defendant's ability to pay. Defendant shall allow full reciprocal disclosure between the supervising Probation
Officer and treatment provider.

Condition #8: Defendant shall submit to urinalysis and/or sweat patch testing, as directed by the supervising Probation
Officer, up to six tests per month, in order to confirm continued abstinence from these substances.

Condition #9: Defendant shall submit to a mental health evaluation and undergo any recommended treatment as directed
by the United States Probation and/or Pretrial Services Offices.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #4: Frederick Weikert Jr., is alleged to have failed to report for a substance abuse evaluation at Pioneer Human
Services on February 22, 2019.

On December 6, 2018, Mr. Weikert appeared before the Honorable Rosanna Malouf Peterson, U.S. District Judge, for a
pretrial diversion violation hearing. The Court modified the conditions of Mr. Weikert’s pretrial diversion agreement, which
included condition number 6.

On January 25, 2019, the undersigned officer reviewed the modified conditions of the pretrial diversion agreement. Mr.
Weikert demonstrated an understanding of the conditions, which included condition number 6.

On February 22, 2019, a counselor with Pioneer Human Services contacted the undersigned officer to advise Mr. Weikert
failed to appear for his scheduled substance abuse evaluation on that date.

Violation #5: Frederick Weikert Jr., is alleged to have failed to submit to drug testing on approximately six occasions.

On December 6, 2018, Mr. Weikert appeared before the Honorable Rosanna Malouf Peterson, U.S. District Judge, for a
pretrial diversion violation hearing. The Court modified the conditions of Mr. Weikert’s pretrial diversion agreement, which
included condition number 8.

On January 25, 2019, the undersigned officer reviewed the modified conditions of the pretrial diversion agreement. Mr.
Weikert demonstrated an understanding of the conditions, which included condition number 8.
On January 25, 2019, Mr. Weikert was referred to the phase urinalysis testing program at Pioneer Human Services (PHS),
in which he was instructed to contact PHS on a daily basis to determine if he would need to submit to random drug testing.

Mr. Weikert failed to report to PHS for random drug testing on January 29, 2019; February 11, 2019; and February 13, 2019.

In addition, Mr. Weikert failed to provide urine samples upon request upon request of the undersigned officer on February
1, 2019; February 5, 2019; and February 14, 2019.

Violation #6: Frederick Weikert Jr., is alleged to have failed to participate in a mental health evaluation.

On December 6, 2018, Mr. Weikert appeared before the Honorable Rosanna Malouf Peterson, U.S. District Judge, for a
pretrial diversion violation hearing. The Court modified the conditions of Mr. Weikert’s pretrial diversion agreement, which
included condition number 9.

On January 25, 2019, the undersigned officer reviewed the modified conditions of the pretrial diversion agreement. Mr.
Weikert demonstrated an understanding of the conditions, which included condition number 9.

Since approximately October 2018, Mr. Weikert has expressed suicidal ideation. The undersigned officer has instructed
Mr. Weikert to participate in a mental health evaluation at Frontier Behavioral Health.

On February 26, 2019, the undersigned officer contacted Frontier Behavioral Health (FBH) to follow up on Mr. Weikert's
mental health treatment. A staff member with FBH confirmed Mr. Weikert was in the process of signing up for mental
health services with that agency. However, his last contact with FBH was on an "outreach" call on February 3, 2019, and
he has not engaged in mental health services. An "outreach" call is when FBH staff responds to a person in the community.

      PRAYING THAT THE COURT WILL INCORPORATE THE ABOVE VIOLATION WITH VIOLATIONS
                           PREVIOUSLY REPORTED TO THE COURT
                                                                          I declare under the penalty of perjury
                                                                          that the foregoing is true and correct.
                                                                          Executed on:       February 27, 2019
                                                                  by      s/Erik Carlson
                                                                          Erik Carlson
                                                                          U.S. Pretrial Services Officer

THE COURT ORDERS
[ ]  The Issuance of a Warrant
[ ]  The Issuance of a Summons
[X ] The incorporation of the violation(s) contained in this
      petition with the other violations pending before the
      Court.
[X ] Defendant to appear before the Judge assigned to the case.
[ ]  Defendant to appear before the Magistrate Judge.
                                                                             Signature of Judicial Officer
                                                                                    2/27/2019

                                                                             Date
